PER CURIAM.
Appeal from a preliminary injunction granted upon basis of an adjudication upon same patent in the Second Circuit, and upon the showing made by affidavits and exhibits including record in former litigation over same patent. The defendant was allowed to go on with its business on giving bond to account for profits and damages, which has been done. Without expressing any opinion upon the merits, the court finds no such abuse of the discretion of the Circuit Court as to justify any modification of the injunction granted.
Affirmeds